Citation Nr: 0928656	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  07-30 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent 
disabling prior to December 9, 2008, and in excess of 50 
percent disabling from December 9, 2008, forward, for 
depression.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1977 to June 
1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, in which the RO granted service connection for 
depression and assigned a disability rating of 30 percent 
disabling, effective the date of claim.  In a February 2009 
rating decision, the RO increased the evaluation to 50 
percent disabling, effective December 9, 2008.  


FINDINGS OF FACT

1.  Prior to February 2006, the Veteran's service connected 
depression did not result in more than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks; the Veteran was generally functioning satisfactorily, 
with routine behavior, self care, and normal conversation.  

2.  From February 2006 forward, the Veteran's service 
connected depression results in occupational and social 
impairment with deficiencies in family relations, judgment, 
and mood due to obsessional rituals, near continuous 
depression, impaired impulse control and an inability to 
establish and maintain effective relationships but does not 
result in total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  Prior to February 2006, the criteria for a rating higher 
than 30 percent disabling for service connected depression 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.1, 4.2, 4.7, 4.10, 4.16, 4.126, 
4.130, Diagnostic Code 9411 (2008).

2.  From February 2006 forward, the criteria for a rating of 
70 percent disabling, but no higher, for service connected 
depression have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.2, 4.7, 4.10, 4.16, 
4.126, 4.130, Diagnostic Code 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the Veteran, as well as 
the entire history of the Veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

This claim stems from the initial rating assigned for 
depression.  At the time of an initial rating, separate, or 
staged, ratings can be assigned for separate periods of time 
based on the facts found.  Fenderson v. West, 12 Vet. App. 
119 (1999).

Ratings for depression are assigned based upon application of 
the General Rating Formula for Mental Disorders.  38 C.F.R. 
§ 4.130.  A 30 percent rating is assigned where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. Part 
4, Diagnostic Code 9400 (2008).

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities that 
addresses service connected psychiatric disabilities is based 
upon the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (also known as "the DSM-IV ").  38 C.F.R. § 
4.130 (2008).  The DSM-IV contains a Global Assessment of 
Functioning (GAF) scale, with scores ranging between zero and 
100 percent, representing the psychological, social, and 
occupational functioning of an individual on a hypothetical 
continuum of mental health - illness.  Higher scores 
correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships.  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Id.

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a) (2008).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely the 
basis of social impairment.  38 C.F.R. § 4.126(b) (2008).  

An initial claim for service connection, where the record 
reasonably raises the possibility of unemployability due to 
the claimed disability, includes that the Veteran is seeking 
the highest rating available whether based on criteria for 
the particular disability or based on the narrower criteria 
for a total rating based on individual unemployability.  Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  Here, records from the 
Social Security Administration (SSA) were added to the claims 
file in December 2006.  This evidence is thus considered to 
have been submitted in connection with the claim for service 
connection for a psychiatric disability.  Id.; see also 
38 C.F.R. § 3.156(b).  Those records included an 
administrative decision granting SSA disability benefits 
based on the Veteran's Grave's disease, chronic low back 
pain, degenerative disc disease, carpal tunnel syndrome, and 
depressive disorder.  This therefore reasonably raised the 
issue of a total rating based on unemployability.  

In August 2007, the RO received a completed VA FORM 21-8940, 
VETERAN'S APPLICATION FOR INCREASED COMPENSTAION BASED ON 
UNEMPLOYABILITY, and treated this application as a separate 
claim.  However, the Veteran's initial claim for service 
connection already included a claim for a total rating based 
on unemployability.  See Rice v. Shinseki, 22 Vet. App. 447, 
454 (2009).  

Although the RO did not consider a total rating based on 
unemployability as part of the Veteran's claim for service 
connection for a psychiatric disability, the RO nevertheless 
adjudicated the issue in an October 2008 rating decision, 
denying the total rating.  No evidence of record shows that 
the Veteran disagreed with that decision.  

The Board realizes that neither the statement of the case 
issued in July 2007 nor the supplemental statement of the 
case issued in February 2009 included specific discussion of 
a total rating based on unemployability.  However, the Board 
believes this to be harmless error in this case.  The Veteran 
was provided with all of the information that the statement 
of the case should have contained with regard to a total 
rating based on unemployability.  See 38 U.S.C.A. 
§ 7105(d)(1).  In an August 2008 letter, the RO provided the 
Veteran with citation to the relevant regulation, 38 C.F.R. 
§ 4.16.  In the October 2008 decision, the RO provided the 
Veteran with a summary of the pertinent evidence, a 
discussion of the reason for the denial - that the record 
failed to show that the Veteran was unemployable due to 
service connected disability - which essentially explained 
how the pertinent regulation affected the RO's decision.  

A total rating based on individual unemployability is 
warranted only if the evidence shows that the Veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2008).

VA treatment records from March 2005 include findings of 
depression and an assignment of a GAF score of 58.  Treatment 
notes from August 2005 document the Veteran's report of 
trouble sleeping and that she had become increasingly 
irritable.  Her speech was found to be slow, soft, and of 
normal rate and rhythm.  Her mood was depressed, she appeared 
calm, there was no evidence of psychosis, delusions, 
hallucinations, or suicidal or homicidal ideation.  She was 
not manic, had no recent panic attacks, and was not paranoid 
other than as to the possibility that the military had 
purposely lost some of her treatment records.  The clinician 
assigned a GAF score of 58.  

Also considered by the Board is the March 2005 report from 
"B.Z.", M.D., found in the records obtained from the Social 
Security Administration (SSA).  Dr. B.Z. assigned a GAF score 
of 50.  He also reported that the Veteran reported poor 
sleep, decreased concentration, poor memory, and hopelessness 
and helplessness.  Dr. B.Z. thought that the Veteran was not 
employable.  

As far as Dr. B.Z. estimation that the Veteran was 
unemployable, the Board does not the report to be of much 
value.  He determined that the Veteran was unemployable, but 
clearly did not attribute this to her psychiatric condition 
alone, stating that her psychiatric disability contributed to 
her physical disability and decreased her ability to work but 
that her primary limiting factor was pain.  

Other evidence associated with the SSA records includes 
treatment records from October 2004, signed by "E.W.", M.D. 
which report that the Veteran complained of chronic arm pain 
following a work related injury in November 2003.  

Reducing the value of Dr. B.S.'s opinion is that it is based 
on the results of a single meeting with another mental health 
professional and an impairment questionnaire.  The only 
marked limitation found in this questionnaire is in the 
ability to carry out detailed instructions.  Under a line 
item for whether the claimant experienced episodes of 
deterioration or decompensation in work or work like settings 
which caused her to withdraw from that situation or 
experience exacerbation of signs symptoms, Dr. B.Z. marked in 
the affirmative, but than explained that there were few 
episodes of confusion at work that had been reported.  He 
also reported that the Veteran's psychiatric condition did 
not exacerbate other physical symptoms and wrote "I think 
that the pt's physical pain makes her depression and anxiety 
worse."  But in his letter, Dr. B.Z. stated "It was my 
impression that the patient's mental illness significantly 
contributed to her physical disability and also decreased her 
ability to work."  

Dr. B.Z.'s impairment questionnaire and his letter are 
therefore contradictory.  Apparently, he does not know 
whether her physical symptoms are worse because of her 
depression or her depression is worse because of her physical 
symptoms.  As his reasoning and reports are seriously flawed, 
the Board affords his report only the most minimal of 
probative value.  

As to Dr. B.Z.'s other findings, including his report that 
she has few episodes reported episodes of confusion and his 
unsupported endorsement that she is markedly limited in the 
ability to carry out detailed instructions, these are not 
inconsistent with a finding that the Veteran's service 
connected depression causes occasional decrease in work 
efficiency.  However, when taken together with the VA 
treatment notes, the overall disability picture does not 
approximate the criteria for a 50 percent evaluation.  

Additional relevant VA treatment notes from 2006 are of 
record.  While the Veteran reported depression, fatigue, and 
little interest in activities, this was the extent of 
symptoms.  As to functioning, GAF scores of 55 were assigned 
during the period from February to March 2006, indicating 
moderate difficulty in functioning.  

The Board finds that this evidence supports the rating of 30 
percent because the evidence shows that the Veteran has some 
difficulty in functioning, essentially due to her depression.  
This evidence shows that the Veteran was generally 
functioning satisfactorily.  None of the representative 
symptoms found for the 50 percent rating were present.  This 
evidence does show that she has difficulty due to her 
depression but does not show that this results in reduced 
reliability and productivity.  

In April 2006, the Veteran underwent a VA examination with 
regard to her psychiatric disability.  Again, the Veteran 
reported difficulty sleeping, and explained that she had a 
hard time falling asleep and was able to sleep for only a few 
hours.  She reported feeling generally irritable.  As to her 
occupational functioning, the Veteran provided a history of 
employment mainly in adult and juvenile corrections, but that 
she was not presently employed due to a number of health 
considerations as well as depression and irritability.  
Socially, she reported seeing her adult daughter once per 
month, did not have a wide circle of friends but did have a 
close friend with whom she visited.  She reported enjoying 
solitary pursuits such as watching television and reading.  
The examiner opined that the Veteran's overall psychosocial 
functioning was moderately impaired.  

Mental status examination revealed no impairment of thought 
process or communication, her speech was relevant and 
coherent, she had no delusions or hallucinations, there was 
no evidence of psychosis.  She maintained eye contact during 
the session, responded appropriately to questions, and 
exhibited no inappropriate behavior.  She had no suicidal or 
homicidal thoughts, and was oriented in all spheres.  She did 
have some difficulty recalling precise dates from the past, 
but otherwise her memory was generally intact.  Her thinking 
was abstract and the examiner stated that she was of average 
intelligence.  There were no obsessive or ritualistic 
behaviors that interfered with routine activities.  Her 
speech was of normal rate and rhythm.  

As to panic attacks, the Veteran reported that she had 
thought she was having a panic attack once, went to the 
hospital and was found to suffer from thyroid disease.  She 
reported that she felt anxious and depressed much of the 
time.  She appeared sad and did not smile during the 
interview, her affect seemed sad.  The Veteran reported that 
she was prone to angry outbursts.  She also reported that her 
sleep had improved but she still had difficulty initiating 
and maintaining sleep, resulting in a feeling of fatigue.  
The examiner diagnosed depression and assigned a GAF score of 
50.  

The disability picture presented by this report most closely 
approximates the criteria for a 30 percent evaluation.  The 
Board does not find her inability to remember past dates with 
specificity to indicate impairment due to memory deficits.  
Although she did suffer from depression, at most this report 
shows a small amount of social and occupational impairment 
due to her irritability and fatigue from lack of sleep.  This 
report does not approach showing that the Veteran had reduced 
reliability and productivity or that she suffered from the 
symptoms listed for a 50 percent rating or similar symptoms.  

VA treatment notes from between May 2006 and February 2007 do 
not include evidence showing that the Veteran meets the 
criteria for a 50 percent rating.  These notes provide no 
evidence showing that she has occupation and social 
impairment with reduced reliability and productivity.  

VA treatment notes from February 2007 document findings that 
the Veteran had depressed mood and flat affect.  She reported 
that she was rather isolated, with one friend, but that she 
did not trust that friend so did not go out with the friend 
very often.  She reported that she frequently saw or believed 
someone was in her home and sometimes would say something to 
the person or call a friend to come over and check the house.  
She also reported that she tended to have angry outbursts at 
family members or her friend and then regret the outbursts.  
There was no evidence of disturbance of thought processes and 
she denied suicidal or homicidal thoughts.  

By April 2007, the Veteran reported that she had noticed her 
withdrawal from others, difficulty in daily functioning such 
as work, and trouble with anger.  She was on time for the 
session and well groomed, but appeared anxious and made only 
brief eye contact.  May 2007 notes indicated depression with 
congruent affect.  

The next pertinent evidence is a report of a December 2008 VA 
mental disorders examination.  During this examination the 
Veteran reported that she had continued to have outbursts of 
anger towards others and that this now included her physical 
assault on others.  She also reported that she bathed less 
frequently, seeing no need to bathe more than once per week 
since she was not working.  

Psychiatric examination found her psychomotor activity and 
speech unremarkable.  Her attitude to the examiner was 
indifferent, her mood was depressed, and she exhibited 
blunted affect.  She reported some difficulty understanding 
paperwork.  She was oriented to time, place and person, her 
thought content and process were unremarkable, she had no 
delusions or hallucinations, her judgment was sufficient to 
understand the outcome of behavior, she was of average 
intelligence, and had the insight to understand that she has 
a problem.  She did have some sleep impairment including 
difficulty falling and staying asleep.  

She reported that she did not have panic attacks or suicidal 
or homicidal thoughts.  The examiner stated that her impulse 
control was poor with episodes of violence, and that she was 
unable to maintain minimum personal hygiene, which the 
examiner determined from the Veteran's report that she bathed 
once a week but had bathed daily when working.  The examiner 
also reported that the Veteran had problems with the 
activities of daily living including slight problems in 
shopping and engaging in exercise and moderate problems in 
other recreational activities.  

Of note is that although the Veteran reported auditory and 
visual hallucinations, upon questioning it was revealed that 
these were not hallucinations but rather merely the sense of 
a presence of others, such as her deceased mother.  

The examiner also found that though her recent and remote 
memory were intact, her immediate memory was mildly impaired 
in that she sometimes forgot people's names and the way to a 
familiar place.  The examiner assigned a GAF score of 45.  
and reported that the Veteran had deficiencies in judgment, 
difficulty controlling her anger, that that she sometimes 
became violent.  The examiner also reported that the Veteran 
believed that she could not work because of her difficulty 
getting along with people.  

The December 2008 report, with such findings by the mental 
health professional as the Veteran having the inability to 
maintain minimum personal hygiene, her impaired impulse 
control demonstrated by periods of violence, and what is 
clearly an inability to maintain or establish effective 
relationships, leaves little doubt that as of December 2008, 
the Veteran satisfies the criteria for a 70 percent 
evaluation.  

The evidence from January 2007 and December 2008 shows that 
Veteran not only suffered from symptoms of depression but 
also exhibited flattened affect and clearly had difficulty 
maintaining relationships given her reports regarding her 
only friend.  This evidence shows that she did not have 
deficiencies in judgment (angry outbursts), family relations, 
and mood (depression).  Her request that someone check her 
house, apparently more than once, the Board finds to be at 
least the start of an obsessional ritual.  Her suspicion of 
her only friend and resultant decrease in contact with that 
friend indicates to the Board that she lacked the ability to 
maintain effective relationships.  

Treatment reports from February 2007 forward alone would not 
sufficiently demonstrate that the Veteran had met the 
criteria for a higher rating.  However, the report from 
December 2008 pushes the Board further into reasonable doubt 
as to the extent of disability suffered by the Veteran as 
first exhibited by the evidence beginning in February 2007.  
It is impossible for the Board to determine a clear 
breakpoint for when the Veteran met the criteria for a higher 
rating.  That being said, the Veteran reported, in those 
February treatment reports, many of the same many of the same 
symptoms that satisfy the criteria for the 70 percent rating 
in this case, in particular, the deficiencies in family 
relations, judgment, and mood due to her impaired impulse 
control and inability to maintain effective relationships.  
Resolving all doubt in favor of the Veteran, the Board 
believes finds that the criteria for a 70 percent rating were 
met as of February 2007.  

As to the criteria specified under the General Rating Formula 
For Mental Disorder, the Board finds that prior to February 
2007, the evidence shows that the Veteran's occupational and 
social functioning as well as representative symptoms most 
closely approximated the criteria for a 30 percent 
evaluation.  From February 2007 forward, disability resulting 
from the Veteran's depression most closely approximates the 
criteria for a 70 percent rating.  

At no point has disability from the Veteran's depression 
approximated the criteria for a 100 percent schedular rating.  
In the report of the December 2008 examination, the examiner 
found that the Veteran did not have total occupational and 
social impairment due to mental disorder signs and symptoms.  
There is no finding that her depression renders her totally 
impaired occupationally and socially.  For these reasons, a 
total rating under the General Formula for Rating Mental 
Disorders is not warranted.  

The preponderance of evidence shows that the Veteran is not 
unemployable due to her psychiatric disability, or for that 
matter, due to any of her service-connected disabilities.  
Dr. B.Z.'s opinion is based on contradictory reasoning and a 
severely limited amount of data.  His sole finding of marked 
limitation in following detailed instructions is supported 
nowhere else in the record.  Standing alone, that finding is 
not evidence that the Veteran is unable to secure and follow 
a substantially gainful occupation.  The report from the 
December 2008 examination, which included that the Veteran 
was not totally occupationally disabled is more in keeping 
with the bulk of the evidence of record and was based on a 
more extensive examination and review of more evidence.  

Of note is that the symptoms of the Veteran's service 
connected depression are for the most part irritability, 
assaultive behavior, and personal hygiene problems.  She 
reported during the December 2008 examination that she only 
bathed once per week because she simply saw no reason to 
bathe more often given that she was not working.  Thus, the 
relationship between her hygiene and her employment is 
reversed as to what would be evidence of unemployability due 
to this manifestation of her depression.  That is, by her own 
account she does not bathe due to her unemployment; there is 
no indication that she would not bathe more frequently if she 
were employed.  Indeed, she reported that she bathed once per 
day when she was working but simply did not see the need to 
bathe so frequently since she was no longer working.  

As to difficulty getting along with others because of her 
irritability, the December 2008 examination report documents 
only that the Veteran believes that her irritability would 
prevent her from working.  However, there is no evidence that 
her irritability does prevent her from working.  There is no 
evidence that she was ever asked to leave a position due to 
an inability to get along with others.  All evidence is to 
the contrary.  In the report of the April 2006 examination, 
the examiner documented that the Veteran worked in the field 
of criminal corrections for five years post service.  She 
reported getting along with her supervisors reasonably well 
and even getting long with the inmates as good as possible.  
The only area shown by evidence of record to be affected by 
her irritability and assaultive behavior is her social 
functioning.  

In the October 2008 rating decision, the RO informed the 
Veteran that her failure to report for scheduled examinations 
prevented the RO from considering information expected from 
such examinations to determine if a total rating was 
warranted based on unemployability.  Neither the Veteran nor 
her representative have disagreed with that statement.  
Hence, the Board is left with the conclusion that the Veteran 
knew of the scheduled examinations, did not report, and had 
no valid reason for failing to report.  In the context of an 
initial compensation claim, failure to report for a scheduled 
VA examination means that the claim will be rated based on 
the evidence of record.  The evidence of record fails to 
establish that the Veteran is unable to secure and follow a 
substantially gainful occupation due to her service connected 
disability.  Hence, a total rating based on unemployability 
is not warranted.  

Given that the record raises the issue of an effect of the 
Veteran's service connected depression on employment, the 
Board has considered whether referral for extraschedular 
consideration is warranted in this case.  To accord justice 
in an exceptional case where the scheduler standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) 
(2008).  The Board is not precluded from raising the question 
of an extraschedular rating in the first instance.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).

Recently, the Court clarified the analytical steps necessary 
to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must first determine 
whether the schedular rating criteria reasonably describe the 
veteran's disability level and symptomatology.  Id. at 115.  
Second, if the schedular rating criteria do reasonably 
describe the veteran's disability level and symptomatology, 
the assigned schedular evaluation is adequate, referral for 
extraschedular consideration is not required, and the 
analysis stops.  Id.

Finally, if the RO or the Board finds that the schedular 
evaluation does not contemplate the veteran's level of 
disability and symptomatology, then either the RO or the 
Board must determine whether the veteran's exceptional 
disability picture includes other related factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the Veteran's symptomatology and the severity 
of her depression are accounted for by the rating schedule.  
Hence, the first step of the Thun analysis is not met and 
referral for extraschedular consideration is not warranted.  

In summary, the preponderance of evidence of record shows 
that the Veteran's depression does result in disability that 
meets the criteria for higher than a 30 percent rating prior 
to February 2006, meets the criteria for a 70 percent rating, 
but no higher, from February 2006 forward, does not prevent 
her from securing and maintaining a substantially gainful 
occupation, and does not warrant referral for extraschedular 
consideration.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

More recently, the Court clarified the VCAA notice required 
when a claimant files a claim for an increased evaluation.  
Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008).  The 
matter before the Board, however, arises not from a claim for 
an increased rating but from a notice of disagreement with 
the initial rating assigned in the rating decision that 
granted service connection for the Veteran's depression.  The 
Veteran's claim was for service-connection, not for an 
increased rating.  See Fenderson v. West, 12 Vet. App. 119, 
125 (1999) (explaining that a disagreement with an initial 
rating assigned for a disability following a claim for 
service connection is part of the original claim and 
technically not a claim for an increased rating).

VCAA notice is triggered by receipt of the claim, or 
application, for benefits. 38 U.S.C.A. § 5103(a).  In Wilson 
v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007), the Court of 
Appeals for the Federal Circuit (Federal Circuit) stated as 
follows:  

section 5103(a) requires only that the VA 
give a claimant notice at the outset of 
the claims process of the information and 
evidence necessary to substantiate the 
claim, before the initial RO decision and 
in sufficient time to enable the claimant 
to submit relevant evidence.  This notice 
may be generic in the sense that it need 
not identify evidence specific to the 
individual claimant's case (though it 
necessarily must be tailored to the 
specific nature of the veteran's claim).

From this statement, it follows that the notice requirements 
triggered by VA's receipt of a claim to establish service 
connection differ in content from notice required in response 
to a claim seeking a higher evaluation for a disability for 
which service connection has already been established.  In 
Wilson, the Federal Circuit specifically rejected the 
argument that section 5103(a) notice requirements were 
altered by the filing of a notice of disagreement.  Id. at 
1058-1059.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in August 2005 and March 2006 that fully 
addressed all three notice elements and were sent prior to 
the initial RO decision in this matter.  In the August 2005 
letter, the RO informed the Veteran of what evidence was 
required to substantiate the claim for service connection for 
a psychiatric disability and of the Veteran's and VA's 
respective duties for obtaining evidence.  In the March 2006 
letter, the RO informed the Veteran as to how VA assigns 
disability ratings and effective dates in the event that the 
claim for service connection was granted.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, VA outpatient treatment records, and records of the 
Veteran's claim for SSA disability benefits.  The Veteran was 
afforded VA examination in April 2006 and December 2009.  
Additional examinations were scheduled in 2008 which the 
Veteran failed to attend.  

Neither the Veteran nor her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

An evaluation higher than 30 percent disabling for service 
connected depressions is denied for the period prior to 
February 2006.  

An evaluation of 70 percent disabling, but no higher is 
granted for service connected depression for the period from 
February 2006, forward.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


